Title: To Thomas Jefferson from Benjamin Harrison, 3 October 1782
From: Harrison, Benjamin
To: Jefferson, Thomas


        
          Dear Sir
          In Council October 3d. 1782.
        
        Payment has been some time order’d for the rent of the House you lived in whilst Governor of the State and Colo. Turpen may receive the Money whenever he pleases to apply to the Agent.
        Should Mr. Nathan, Mr. Smith or any other person bring a Suit against you for any Contracts or Acceptances made by you on behalf of the State, whilst chief Magistrate, the Executive will take your defence on them in behalf of the State and in every respect protect you from Damage, which will fully appear to you by the enclosed Order. I am Dear sir, &c.,
        
          B.H.
        
      